Citation Nr: 1224043	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability  as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Board denied an initial evaluation in excess of 30 percent for adjustment disorder with anxiety for the period from December 27, 2006, to December 10, 2008.  A 50 percent initial evaluation was granted for the period beginning December 11, 2008 (this determination was effectuated in a rating decision a dated later in September 2010).  The issue of entitlement to a TDIU was added as part of the Veteran's higher evaluation claim pursuant to Rice v. Shinseki, 2 Vet. App. 447 (2009), and remanded for additional development.

This issue was expanded to include entitlement to a TDIU as a result of all service-connected disabilities instead of just service-connected adjustment disorder with anxiety on remand.  The development directed on remand further fully or at least substantially has been completed.  Accordingly, adjudication on the merits now may proceed if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Entitlement to a TDIU last was adjudicated by the agency of original jurisdiction (AOJ), which in this case also is the RO, in a January 2012 supplemental statement of the case (SSOC).  Additional evidence was associated with the claims file later in January 2012, prior to transfer of this matter back to the Board.  No new SSOC was issued despite the fact that this evidence is relevant and not duplicative of the evidence considered as of the January 2012 SSOC.  See 38 C.F.R. § 19.37(a).  Additional pertinent and non-duplicative evidence also was associated with the claims file in April 2012 after transfer of this matter back to the Board.  Via letter dated in May 2012, the Board informed the Veteran that the aforementioned evidence had not been considered initially by the AOJ/RO and requested that he opt either to waive his right for such consideration or to have this matter remanded for it.  See 38 C.F.R. §§ 19.37(b), 20.1304(c).  His June 2012 response conveyed his desire for waiver.  The Board accordingly may consider the additional evidence in the first instance here.

As no other potential problems with adjudication on the merits have been identified, the following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are deemed as one disability for purposes of meeting the TDIU minimum percent requirement because they share a common etiology.  Their 40 percent evaluation for the period between December 27, 2006, and December 10, 2008, does not meet this requirement but the 60 percent evaluation for them for the period beginning December 11, 2008, does meet this requirement.

2.  At no point during the timeframe on appeal have the Veteran's service-connected disabilities rendered him unemployable/unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board preliminarily notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This first notice element applies to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of the disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  With respect to higher evaluation claims, the first notice element mandates generic information that evidence is needed demonstrating an increase in severity of the disability and the effect that this has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), requiring information specific to the particular service-connected disability).  Information on how disability evaluations and effective dates are assigned also must be provided.  Id. 

TDIU was included as an issue part and parcel to the issue of the Veteran's entitlement to a higher evaluation for adjustment disorder with anxiety by the Board in September 2010, as noted above.  In compliance with the remand at that time, the Veteran was notified via letter later that month of the criteria for establishing a TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability evaluations, which was noted to include employment consideration, and effective dates.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The September 2010 letter fully addressed all notice elements.  It did not predate initial adjudication by the AOJ/RO in November 2007.  Yet it did predate the aforementioned January 2012 SSOC in which TDIU initially was adjudicated by the AOJ/RO.  To the extent, if any, that a notice timing defect exists, it thus has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that where notice was not provided prior to initial adjudication, the timing problem can be cured by issuance of notice followed by readjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding that the issuance of fully compliant notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect).

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

VA has obtained the Veteran's service treatment and personnel records.  His VA treatment records also have been obtained by VA as well as submitted by him on his own behalf.  This includes, pursuant to the Board's remand, recent such records.  Attempts by VA to obtain the Veteran's Social Security Administration (SSA) records were unsuccessful.  Indeed, these records formally were found to be unavailable in June 2008.  VA additionally has not obtained private treatment records regarding the Veteran.  The duty to assist is not applicable in this regard, however, because he has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  

VA medical examinations addressing one or more of the Veteran's service-connected disabilities were conducted in April, September, and October 2007 as well as in December 2010 and March 2011 (as directed, if needed, in the September 2010 remand).  Each examiner reviewed the claims file and the Veteran's medical records, interviewed him regarding his relevant history and symptomatology, and performed a pertinent physical assessment.  Each except the examiners who conducted the April 2007 and September 2007 VA medical examinations also opined or at least commented upon the occupational effects of the disability being examined.  These effects readily are inferred from the April and September 2007 examinations, however.  Since the VA medical examinations answer all questions necessary to render the determination made herein, the Board finds them adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

Significantly, neither the Veteran nor his representative has identified any additional development necessary for a fair adjudication that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  TDIU

The Veteran seeks a TDIU.  He contends that his service-connected disabilities when considered in combination render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  

When jobs are not realistically within his physical and mental capabilities, a Veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A Veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if the Veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation:  (1) disabilities of 1 or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id. 

Where the Veteran does not meet the above percentage evaluation requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the Veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

For the period prior to December 27, 2006, when the instant claim was filed, the Veteran was service-connected only for scars on his head and left leg.  A noncompensable evaluation was assigned.  Service connection for tinnitus, also evaluated as noncompensable, and bilateral hearing loss, with a 10 percent evaluation, was awarded effective December 27, 2006.  Service connection for adjustment disorder with anxiety was awarded also effective on this date, as noted above.  A 30 percent evaluation has been assigned through December 10, 2008, and a 50 percent evaluation began on December 11, 2008.  

It was noted by the Board in the September 2010 remand that the Veteran did not meet the minimum percent evaluation during either of the periods comprising the timeframe on appeal.  Indeed, the combined rating derived when each of his four service-connected disabilities is considered a separate disability rounded to 40 percent for the period from December 27, 2006, to December 10, 2008, while the combined rating for the same from December 11, 2008, to present rounds to 60 percent.  38 C.F.R. § 4.25.  Yet this is erroneous because all of his service-connected disabilities are to be considered as one disability with respect to the minimum percent evaluation.  

The Veteran's tinnitus and bilateral hearing loss are due to in-service noise exposure from gunfire.  His adjustment disorder with anxiety also is based, at least partially, on exposure to loud gunfire from being fired upon and firing back.  It is unclear how he incurred the injuries resulting in scars on his head and left leg.  Service treatment records provide scant details in this regard.  However, it is quite plausible that such occurred as a result of loud gunfire whether from being fired upon or firing back  The Veteran shall be afforded the benefit of the doubt in this regard since there is no indication to the contrary.  A common etiology of loud gunfire therefore exists.  

The combined rating for the Veteran's service-connected disabilities when they all are considered to be one disability still rounded to 40 percent for the period from December 27, 2006, to December 10, 2008.  38 C.F.R. § 4.25.  It follows that the minimum percent evaluation requirement of one service-connected disability evaluated at at least 60 percent is not met during this period.  For the period beginning December 11, 2008, the combined rating still rounds to 60 percent.  Id.  The minimum percent evaluation requirement thus is met during this period.  The Veteran indeed is deemed to have a single service-connected disability evaluated at the required 60 percent.

As such, a TDIU for the period from December 27, 2006, to December 10, 2008, may be awarded only on an extraschedular basis. The remaining question during this period is whether the Veteran was unemployable by reason of his service-connected disabilities such that referral to the Director of the Compensation and Pension Service is required.  A TDIU for the period beginning December 11, 2008, may be awarded on a schedular basis.  The remaining question for this period is whether the Veteran is unable to secure and follow substantially gainful employment by reason of his service-connected disabilities.  Although the evidence in its entirety has been reviewed in this regard, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

The Veteran has indicated throughout the timeframe on appeal that he has a high school education.  He also has indicated that he last worked full-time as a truck driver in the mid 1970's and retired from this position due to medical problems from a motor vehicle accident (MVA).  The Veteran finally has indicated that he worked part-time as a crossing guard for a few years in the mid 2000's.  He noted that he quit because he was transferred to a high school and did not want the aggravation of dealing with the students who attended there.

With respect to adjustment disorder with anxiety, the examiner who conducted the October 2007 VA medical examination, a psychologist, opined that the Veteran's psychiatric symptoms cause a decrease in occupational functioning only during periods of significant stress.  Indeed, interference with occupational capacity was not found.  The most significant symptom noted was mild social detachment/withdrawal.  The Veteran's VA treating staff psychiatrist opined that the Veteran experiences reduced reliability and productivity due to his symptoms in December 2008.  In other words, it was opined that he experiences occupational impairment.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders ("occupational and social impairment with reduced reliability and productivity due to" symptoms warrants a 50 percent evaluation).  High levels of anxiety interfering with the ability to concentrate, and thus also interfering with memory and the ability to complete tasks and resulting in circumstantial thinking as well as difficulty understanding complex commands, and panic attacks were mentioned.  

The same psychiatrist opined in March 2009 that the Veteran is unemployable.  This was based upon much worse symptoms as a result of him being under stress about "the present economic and political situation."  Isolation, wondering if life is worthwhile, and greater anxiety, irritability, and depression were referenced.  The examiner who conducted the March 2011 VA medical examination, a clinical psychologist, opined that the Veteran's psychiatric symptoms cause him to experience a decrease in occupational functioning only during periods of significant stress.  Poor sleep was highlighted in particular.  The Veteran's VA treating staff psychiatrist identified anxiety of such severity that it interferes with the ability to concentrate and complete tasks, avoidance and withdrawal from others, low frustration tolerance, and difficulty handling stressors regarding the Veteran in January 2012.  In April 2012, this psychiatrist stated that the Veteran's symptoms were worse.  Increased anxiety and intrusive thoughts, more sleep problems, very poor concentration, and an inability to focus and complete tasks were mentioned.  

Global Assessment of Functioning (GAF) scores assess overall ability to function in several areas including occupation on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  Scores ranging from 61 to 70 reflect mild symptoms or some difficulty in occupational functioning (occasional truancy).  Scores from 51 to 60 are indicative of moderate symptoms or moderate difficulty in occupational functioning (conflicts with coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in occupational functioning (unable to keep a job).  Scores from 31 to 40 reflect major impairment in several areas such as work (unable to work).

Numerous GAF scores have been assigned to the Veteran as a result of his symptoms during the timeframe on appeal.  VA treatment records include score of:  60 in November 2006, 70 in July 2007, 60 in January and June 2008, 52 in December 2008, 48 in March 2009, 50 in September 2009 as well as in March and June 2010, and 45 in April 2012.  In addition, a GAF score of 52 at each of the last three sessions was noted by the Veteran's treating staff psychiatrist in January 2012 to signify severe symptoms.  A GAF score of 70 was assigned at both the October 2007 and March 2011 VA medical examinations to signify characterization of the Veteran's symptoms as mild and/or transient.  The examiner who conducted the March 2011 VA medical examination stated in particular that VA treatment records did not support a GAF score lower than 70 because the Veteran generally was functioning "pretty well."  Yet the Veteran's VA treating staff psychiatrist noted in January 2012 that the examination score of 70 was too high.  Specifically, the staff psychiatrist indicated that the score of 52 assigned at the last three treatment sessions was much lower.  The staff psychiatrist also indicated that the Veteran's disorder is more limiting than reflected at the examination.

With respect to the service-connected bilateral hearing loss and tinnitus, the Veteran reported to the examiner who conducted the September 2007 VA medical examination that he had difficulty hearing speech and needed to raise the volume of the television to hear.  The examiner who conducted the December 2010 VA medical examination found that the Veteran's symptoms, namely difficulty understanding speech, would cause him experience difficulty communicating in a work environment.  It was determined that this would be true especially in the presence of background noise or when the individual speaking is not facing him.  It was concluded, however, that he is not rendered unable to perform a variety of sedentary and physical employment tasks as a result.

Finally with respect to the Veteran's service-connected scars on his head and left leg, the examiner who conducted the April 2007 VA medical examination noted that they were healed and determined that they were asymptomatic.

The Board finds, given the above, that the Veteran was not unemployable for the period from December 27, 2006, to December 10, 2008, and has not been unable to secure and follow substantially gainful employment for the period beginning December 11, 2008, by reason of his service-connected disabilities, individually or in concert with each other.  Rather, while the Board finds that his service-connected disabilities affects his ability to work, they do not preclude him from securing and maintaining all types of work.

Of import, the Veteran has not been employed whether full-time or part-time, with the possible exception of his short stint as a crossing guard, during either of the aforementioned periods.  He indeed retired in the mid 1970's.  In other words, he essentially has been out of work for well over three decades.  Such a lengthy retirement implies that the Veteran is of considerable age.  This indeed is true.  While his age cannot be considered, it is especially noteworthy that he did not retire as a result of any service-connected disability.  Medical problems from a MVA were cited in this regard.  The only service-connected disability at the time was the scars on his head and left leg.  Service connection for tinnitus, bilateral hearing loss, and adjustment disorder with anxiety did not come into effect December 27, 2006, approximately 30 years later.

Evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Of note in this regard is that none of the Veteran's service-connected disabilities have been evaluated as totally, or 100 percent, disabling.  His service-connected scars on his head and left leg indeed have been evaluated as noncompensable.  This, in addition to the fact that they were described as healed and opined to be asymptomatic, convey no resulting impact on the Veteran's ability to work.

Although the Veteran's service-connected bilateral hearing loss has been evaluated as noncompensable like his scars, this disability collective with his compensable service-connected tinnitus would certainly impact employment.  Yet these disabilities, either alone or in concert with his service-connected psychiatric disorder have not determined to preclude engagement in any and all occupations.  As will be explained below, both sedentary and physical positions indeed are deemed possible.  

In regard to the Veteran's service-connected adjustment disorder with anxiety, like with his bilateral hearing loss and tinnitus, an impact on employment has been found.  This impact concededly is significant.  Difficulties with others and with concentration and memory particularly are noteworthy in this regard.  However, disagreement exists regarding the extent of this significant impact.  Yet the weight of the evidence leads to the conclusion that the Veteran's psychiatric symptoms do not go so far as to cause an incapacity for work.  While a few of the Veteran's assigned GAF scores equate to serious symptoms or impairment in occupational functioning such as an inability to retain employment, a few others equate to only mild symptoms or some difficulty in occupational functioning such as occasional truancy.  Most were in between by equating to moderate symptoms or difficulty in occupational functioning such as conflicts with coworkers.  None equate to major impairment in several areas including work such as a complete inability to be employed.  Further, it has been opined that the Veteran's symptoms cause occupational impairment or decreased occupational functioning especially during stressful periods.  Three such opinions exist in contrast to only one that the Veteran's symptoms resulted in him being unemployable.  They predate as well as postdate the unemployability opinion. 

The Veteran's service-connected disabilities accordingly cause some but not total occupational impairment.  As a whole, they indeed appear to preclude only jobs that involve significant contact with coworkers, customers, or other members of the public or involve significant concentration and memory.  These problems readily, as discussed above, are attributable to the Veteran's adjustment disorder with anxiety.  Communication problems including difficulty understanding speech also have been identified as a result of his bilateral hearing loss and tinnitus, but such problems may be overcome no matter the amount of contact with others.  Simple measures can be undertaken in this regard to include arranging the work space to face incoming individuals, elimination of background noise, and informing others of the need to speak up.

Other than his position as a crossing guard, the Veteran has not indicated that he has looked for another job since he retired in the mid 1970's.  There is no indication that he would be unsuccessful in obtaining a position that does not involve either significant contact with others or a great deal of concentration and memory if he were to look.  It is conceded that his lack of education beyond high school and lack of special training limits the positions for which he is qualified.  However, jobs requiring few to no education/training qualifications exist in both sedentary and physical fields.  At least some require only minimal contact with others and a low to moderate amount of concentration and memory.  Of note in this regard is that the Veteran's previous work experience primarily is in the trucking field.  Indeed, as was noted earlier, his retirement from this profession was precipitated by a non-service-connected condition.  

Acknowledgement is given to the Veteran's considerable age and to the fact that he retired from being a truck driver due to medical problems from a MVA.  Acknowledgement also is given to his January 2012 report to his VA treating staff psychiatrist of going blind in one eye due to macular degeneration.  Yet it is reiterated that age and impairment caused by nonservice-connected disabilities are not to be considered.  What matters indeed is that the Veteran's service-connected disabilities coupled with consideration of his level of education/special training do not preclude him working as a truck driver, a field in which he has previous experience.  That he cannot do such work for other reasons is irrelevant.

For each of the foregoing reasons, the preponderance of the evidence is against referral to the Director of the Compensation and Pension Service to consider the Veteran's entitlement to a TDIU on an extraschedular basis for the period from December 27, 2006, to December 1, 2008.  The preponderance of the evidence further is against his entitlement to a TDIU on a schedular basis for the period beginning December 11, 2008.  It follows that the doctrine of the doubt is inapplicable as well as that a TDIU is denied.


ORDER

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


